DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11050387. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims and application claims recite similar limitations, i.e. the patent claim 1 recites first amplifier path, second amplifier path, a balun, and matching network connected as recited in the application claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 20180351517).
As to claim 1, Chen et al.’s figure 6 shows a circuit comprising: a first amplifier path (PA2); a second amplifier path (PA1) coupled in parallel with the first amplifier path; a balun (in MN1, see figures 13-15) coupled to the first amplifier path; and a matching network (MN2) coupled to the balun. 

As to claim 11, Chen’s ¶0028 teaches an antenna coupled to the matching network.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20180351517) in view of Kummaraguntla (US 20180097531).
Chen et al.’s figure 6 fails to show that the second differential amplifier comprises plurality of cascade connected amplifiers.  However, Kummaraguntla’s figure 2 shows a similar circuit that its first and second paths comprise cascade connected amplifiers.  Therefore, it would have been obvious to one having ordinary skill in the art to use cascade connected amplifiers for each of Chen et al.’s first and second amplifiers for the purpose of reducing noise and achieving desired gain.  Therefore, the modified Chen et al.’s figure 6 shows that the second amplifier path further includes a third differential amplifier (input amplifier of the cascaded amplifiers) coupled to a differential input of the second differential amplifier (output amplifier of the cascaded amplifiers). 

Claims 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20180351517) in view of Kummaraguntla (US 20180097531) and Bowers et al. (US 20140354350).

As to claim 5, the modified Chen et al.’s figure 6 shows that the second differential amplifier generates a first voltage gain of a differential signal; the third differential amplifier generates a second voltage gain of the differential signal.  The figure fails to show that the first voltage gain is greater than the second voltage gain. However, selecting the first gain to be greater than the second gain is seen as an obvious design preference to achieve optimal desired gain in a path.
As to claim 6, Chen et al.’s figure 6 discloses a driver circuit (not shown circuit that provide the input signals (CTL1 and CTL2) configured to output the differential signal.  The figure fails to show a variable capacitor coupled between the output of differential driver circuit is well known in the art.  It would have been obvious to one having ordinary skill in the art to further include variable capacitor coupled between the output of Chen et al.’s differential driver for the purpose of reducing noise.  
As to claim 7, the modified Chen et al.’s figure 6 shows that the controller (that include circuit controlling the variable capacitor) is configured to adjust the variable capacitor to tune a gain of the circuit. 
As to claim 8, the modified Chen et al.’s figure 6 shows that the switching network is coupled in series with the balun (since the capacitor in the matching network is coupled in series with the balun). 
As to claim 9, the modified Chen et al.’s figure 6 shows that the matching network includes a capacitor in series with a switch (see Bowers et al.’s figure 3). 
. 

Claims 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20180351517) in view of Kummaraguntla (US 20180097531) and Bowers et al. (US 20140354350) in view of Doherty (US 20020019219).
As to claim 12, the modified Chen et al.’s figure 6 shows an integrated circuit comprising: a processing resource (Bowers’ Onchip Self Healing Digital Core); a first amplifier path (PA2); a second amplifier path (PA1); a matching network (MN2); and a non-transitory computer-readable medium coupled to the processing resource (Bowers’s ¶0010) and storing instructions.  The modified Chen et al.’s figure fails to show that when the instructions executed by the processing resource, it causes the processor core to follow the operation as claimed.  However, Doherty’s figures show a similar circuit that comprises a device (32) to determine a transmitter output power; in response to the transmitter output power within a first range, selectively enable the first amplifier path (one of the paths); in response to the transmitter output power within a second range, selectively enable the second amplifier path.  Therefore, it would have been obvious to one having ordinary skill in the art to employ Doherty’s operation to the modified Chen et al.’s figure for the purpose of providing precise output power.  The modified Chen et al.’s figure further shows the step of enabling the matching network (by Bowers’ processing resource) based on the selected amplifier path; and cause the selected amplifier path to transmit a signal in accordance with the transmitter output power; and the first amplifier path is coupled to a balun. 

Claims 14-20 recite similar limitations of claims above.  Therefore, they are rejected for the same reasons.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-QUAN TRA whose telephone number is (571)272-1755.  The examiner can normally be reached on Mon-Fri from 8:00 A.M.-5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUAN TRA/Primary Examiner, Art Unit 2842